Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on March 07, 2019.  Claims 1-26 are pending.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  The claim recites “steerable vehicle wheels”, “the steerable wheels” and “the vehicle wheels”.  The examiner believes that each phrase is referring to the same element (12).  However, the language is slightly different for each.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

The term “about” in claims 3, 4, 16 and 17 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Both the first gear reduction ratio and the second gear reduction ratio are rendered indefinite by the use of the term. (see MPEP 2173.05(b) which states “If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 12-14, 18-20 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al., US 2014/0353069 A1 in view of Wilske et al., US 2018/0244303 A1.

Regarding claim 1, Chae teaches an apparatus for use in turning steerable vehicle wheels, the apparatus comprising: 
a steering column having a pinion connected with a vehicle steering wheel such that rotation of the steering wheel results in rotation of the pinion; (Chae, see at least ¶ [0027] which states “The input shaft 290 is connected to a steering shaft 102 by means of a universal joint 103, and the steering 
an electrically powered steering unit comprising: (Chae, see at least ¶ [0025] which states “FIG. 2 is a view illustrating a structure of an electric power steering apparatus for a vehicle according to an embodiment of the present invention. FIG. 3 is a sectional view partially illustrating the electric power steering apparatus of FIG. 2.)
an electric motor having a first output shaft rotatable about an axis; (Chae, see at least ¶ [0026] which states “As shown in the drawings, the electric power steering apparatus 200 for the vehicle according to the embodiment of the present invention includes: an electric motor 210 supported on an inner peripheral surface of a housing 310 and having a hollow motor shaft 311 on an outer peripheral surface of one end which a son gear 351 is mounted; a planetary gear assembly which has a plurality of first planetary gears 355 which is externally engaged with the son gear 351 and internally engaged with a first ring gear 353 fitted in the housing 310, a plurality of second planetary gears 352 connected to the first planetary gears 355 by connection shafts 357 respectively and internally engaged with a second ring gear 359, and a carrier 354 for supporting both ends of the connection shaft 357; and, a pinion shaft 250 which extends through the motor shaft 311, has one end thereof on which a pinion gear 251 is mounted and engaged with a rack gear 112 formed on a rack bar 109 and the other end thereof, which is connected to the input shaft 290 by means of a torsion bar 330, and is connected to the second ring gear 359.” and Fig. 3)
a first planetary gear stage having a first gear reduction ratio and driven by the first output shaft; (Chae, see at least ¶ [0026] which states “As shown in the drawings, the electric power steering apparatus 200 for the vehicle according to the embodiment of the present invention includes: an electric motor 210 supported on an inner peripheral surface of a housing 310 and having a hollow motor shaft 311 on an outer peripheral surface of one end which a son gear 351 is mounted; a planetary gear  and
a second planetary gear stage driven by the first planetary gear stage and the pinion and having a second gear reduction ratio different from the first gear reduction ratio. (Chae, see at least ¶ [0026] which states “As shown in the drawings, the electric power steering apparatus 200 for the vehicle according to the embodiment of the present invention includes: an electric motor 210 supported on an inner peripheral surface of a housing 310 and having a hollow motor shaft 311 on an outer peripheral surface of one end which a son gear 351 is mounted; a planetary gear assembly which has a plurality of first planetary gears 355 which is externally engaged with the son gear 351 and internally engaged with a first ring gear 353 fitted in the housing 310, a plurality of second planetary gears 352 connected to the first planetary gears 355 by connection shafts 357 respectively and internally engaged with a second ring gear 359, and a carrier 354 for supporting both ends of the connection shaft 357; and, a pinion shaft 250 which extends through the motor shaft 311, has one end thereof on which a pinion gear 251 is mounted and engaged with a rack gear 112 formed on a rack bar 109 and the other end thereof, which is connected to the input shaft 290 by means of a torsion bar 330, and is connected to the second ring gear 359.” and Fig. 3) 
Chae does not specifically teach the following.  However, Wilske teaches a second output shaft driven by the second planetary gear stage (Wilske, see at least ¶ [0025] which states “In a further  and coupled to the steerable wheels such that rotation of the second output shaft affects steering of the vehicle wheels. (Wilske, see at least ¶ [0059] which states “In this regard, various steering gear configurations will be proposed below. All of these have in common the fact that the second gear device 22 is coupled at the output side to the output shaft 19 and has at least one speed reduction gear stage 221 in the form of a high-ratio coaxial gear. Said speed reduction gear stage 221 in the form of a high-ratio coaxial gear is in the present case arranged coaxially with respect to the output shaft 19 in order to introduce the drive torque into the output shaft 19.” and Figs. 1-2)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chae with those of Wilske as both relate to improving upon the designs of electric power steering systems as well as applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 5, Chae in view of Wilske teaches an apparatus, wherein the first and second planetary gear stages are provided in a housing, and wherein a bearing is connected to the housing and receives the second output shaft. (Chae, see at least ¶ [0026] which states “As shown in the drawings, the electric power steering apparatus 200 for the vehicle according to the embodiment of the present invention includes: an electric motor 210 supported on an inner peripheral surface of a housing 310 and having a hollow motor shaft 311 on an outer peripheral surface of one end which a son gear 351 is mounted; a planetary gear assembly which has a plurality of first planetary gears 355 which is externally engaged with the son gear 351 and internally engaged with a first ring gear 353 fitted in the 

Regarding claim 6, Chae in view of Wilske teaches an apparatus, wherein the first and second planetary gear stages are provided in a housing including teeth for rotatably supporting the first and second planetary gear stages. (Chae, see at least ¶ [0026] which states “As shown in the drawings, the electric power steering apparatus 200 for the vehicle according to the embodiment of the present invention includes: an electric motor 210 supported on an inner peripheral surface of a housing 310 and having a hollow motor shaft 311 on an outer peripheral surface of one end which a son gear 351 is mounted; a planetary gear assembly which has a plurality of first planetary gears 355 which is externally engaged with the son gear 351 and internally engaged with a first ring gear 353 fitted in the housing 310, a plurality of second planetary gears 352 connected to the first planetary gears 355 by connection shafts 357 respectively and internally engaged with a second ring gear 359, and a carrier 354 for supporting both ends of the connection shaft 357; and, a pinion shaft 250 which extends through the motor shaft 311, has one end thereof on which a pinion gear 251 is mounted and engaged with a rack gear 112 formed on a rack bar 109 and the other end thereof, which is connected to the input shaft 290 by means of a torsion bar 330, and is connected to the second ring gear 359.” and Fig. 3) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 7, Chae in view of Wilske teaches an apparatus, wherein the first output shaft of the motor directly drives the first planetary gear stage. (Chae, see at least ¶ [0026] which states “As shown in the drawings, the 

Regarding claim 12, Chae in view of Wilske teaches an apparatus further comprising at least one sensor producing a signal indicative of a vehicle condition and a controller connected with the at least one vehicle condition sensor and the motor, the controller being operable to control rotation of the first output shaft as a function of the signal from the at least one vehicle condition sensor.  (Chae, see at least ¶ [0030] which states “Further, the motor 210 is provided with the input shaft 290 and the pinion shaft 250 described later which are mounted on an upper portion thereof, and a torque sensor 270 for measuring a value of torque applied to the input shaft 290, and the torque value of the input shaft 290 measured by the torque sensor 270 is converted into an electric signal and transferred to the ECU 123, so as to control the electric motor 210.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 13, Chae in view of Wilske teaches an apparatus, wherein the vehicle condition sensor comprises at least one of a torque sensor for sensing a torque applied to the steering wheel and a position sensor for 

Regarding claim 14, Chae teaches an apparatus for use in turning steerable vehicle wheels operably connected to a steering wheel by a pinion rotatable by the steering wheel, the apparatus comprising: 
an electrically powered steering unit (Chae, see at least ¶ [0025] which states “FIG. 2 is a view illustrating a structure of an electric power steering apparatus for a vehicle according to an embodiment of the present invention. FIG. 3 is a sectional view partially illustrating the electric power steering apparatus of FIG. 2.)comprising: 
an electric motor having a first output shaft rotatable about an axis, (Chae, see at least ¶ [0027] which states “The input shaft 290 is connected to a steering shaft 102 by means of a universal joint 103, and the steering shaft 102 is connected to a steering wheel 101. Thus, the steering shaft 102 and the input shaft 290 are associated with each other and rotate together as the steering wheel 101 rotates.) a gearbox including: 
a first planetary gear stage having a first gear reduction ratio and driven by the first output shaft; (Chae, see at least ¶ [0026] which states “As shown in the drawings, the electric power steering apparatus 200 for the vehicle according to the embodiment of the present invention includes: an electric motor 210 supported on an inner peripheral surface of a housing 310 and having a hollow motor shaft 311 on an outer peripheral surface of one end which a son gear 351 is mounted; a planetary gear assembly which has a plurality of first planetary gears 355 which is externally engaged with the son gear 351 and internally engaged with a first ring gear 353 fitted in the housing 310, a plurality of second 
a second planetary gear stage driven by the first planetary gear stage and the pinion, the second planetary gear stage having a second gear reduction ratio different from the first gear reduction ratio; (Chae, see at least ¶ [0026] which states “As shown in the drawings, the electric power steering apparatus 200 for the vehicle according to the embodiment of the present invention includes: an electric motor 210 supported on an inner peripheral surface of a housing 310 and having a hollow motor shaft 311 on an outer peripheral surface of one end which a son gear 351 is mounted; a planetary gear assembly which has a plurality of first planetary gears 355 which is externally engaged with the son gear 351 and internally engaged with a first ring gear 353 fitted in the housing 310, a plurality of second planetary gears 352 connected to the first planetary gears 355 by connection shafts 357 respectively and internally engaged with a second ring gear 359, and a carrier 354 for supporting both ends of the connection shaft 357; and, a pinion shaft 250 which extends through the motor shaft 311, has one end thereof on which a pinion gear 251 is mounted and engaged with a rack gear 112 formed on a rack bar 109 and the other end thereof, which is connected to the input shaft 290 by means of a torsion bar 330, and is connected to the second ring gear 359.” and Fig. 3) and 
a controller for controlling rotation of the first output shaft in response to rotation of the steering wheel. (Chae, see at least ¶ [0029] which states “On the other hand, the electric motor 210 generates an auxiliary power based on a control signal transferred from an electric control unit (ECU) 123, which rotates the son gear 351 through the motor shaft 311 by using the auxiliary power.”)
a second output shaft driven by the second planetary gear stage (Wilske, see at least ¶ [0025] which states “In a further design variant, the second gear device has, between the electric motor and the high-ratio coaxial gear, a gear stage in the form of a speed reduction belt drive, planetary gear, bevel-wheel gear or hypoid gear. In this way, it is possible for the position of the electric motor to be adapted to the respective installation situation.”) and coupled to the steerable wheels such that rotation of the second output shaft affects steering of the vehicle wheels. (Wilske, see at least ¶ [0059] which states “In this regard, various steering gear configurations will be proposed below. All of these have in common the fact that the second gear device 22 is coupled at the output side to the output shaft 19 and has at least one speed reduction gear stage 221 in the form of a high-ratio coaxial gear. Said speed reduction gear stage 221 in the form of a high-ratio coaxial gear is in the present case arranged coaxially with respect to the output shaft 19 in order to introduce the drive torque into the output shaft 19.” and Figs. 1-2)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chae with those of Wilske as both relate to improving upon the designs of electric power steering systems as well as applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 18, Chae in view of Wilske teaches an apparatus for use in turning steerable vehicle wheels, wherein the first and second planetary gear stages are provided in a housing, and wherein a bearing is connected to the housing and receives the second output shaft. (Chae, see at least ¶ [0026] which states “As shown in the drawings, the electric power steering apparatus 200 for the vehicle according to the embodiment of the present invention includes: an electric motor 210 supported on an inner peripheral surface of a housing 310 and having a hollow motor shaft 311 on an outer peripheral surface of one end which a son gear 351 is mounted; a planetary gear assembly which has a plurality of first planetary gears 355 which is externally engaged with the son 

Regarding claim 19, Chae in view of Wilske teaches an apparatus for use in turning steerable vehicle wheels, wherein the first and second planetary gear stages are provided in a housing including teeth for rotatably supporting the first and second planetary gear stages. (Chae, see at least ¶ [0026] which states “As shown in the drawings, the electric power steering apparatus 200 for the vehicle according to the embodiment of the present invention includes: an electric motor 210 supported on an inner peripheral surface of a housing 310 and having a hollow motor shaft 311 on an outer peripheral surface of one end which a son gear 351 is mounted; a planetary gear assembly which has a plurality of first planetary gears 355 which is externally engaged with the son gear 351 and internally engaged with a first ring gear 353 fitted in the housing 310, a plurality of second planetary gears 352 connected to the first planetary gears 355 by connection shafts 357 respectively and internally engaged with a second ring gear 359, and a carrier 354 for supporting both ends of the connection shaft 357; and, a pinion shaft 250 which extends through the motor shaft 311, has one end thereof on which a pinion gear 251 is mounted and engaged with a rack gear 112 formed on a rack bar 109 and the other end thereof, which is connected to the input shaft 290 by means of a torsion bar 330, and is connected to the second ring gear 359.” and Fig. 3) (see claim 14 above for rationale supporting obviousness, motivation, and reason to combine.)

claim 20, Chae in view of Wilske teaches an apparatus for use in turning steerable vehicle wheels, wherein the first output shaft of the motor directly drives the first planetary gear stage. (Chae, see at least ¶ [0026] which states “As shown in the drawings, the electric power steering apparatus 200 for the vehicle according to the embodiment of the present invention includes: an electric motor 210 supported on an inner peripheral surface of a housing 310 and having a hollow motor shaft 311 on an outer peripheral surface of one end which a son gear 351 is mounted; a planetary gear assembly which has a plurality of first planetary gears 355 which is externally engaged with the son gear 351 and internally engaged with a first ring gear 353 fitted in the housing 310, a plurality of second planetary gears 352 connected to the first planetary gears 355 by connection shafts 357 respectively and internally engaged with a second ring gear 359, and a carrier 354 for supporting both ends of the connection shaft 357; and, a pinion shaft 250 which extends through the motor shaft 311, has one end thereof on which a pinion gear 251 is mounted and engaged with a rack gear 112 formed on a rack bar 109 and the other end thereof, which is connected to the input shaft 290 by means of a torsion bar 330, and is connected to the second ring gear 359.” and Fig. 3) (see claim 14 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 25, Chae in view of Wilske teaches an apparatus for use in turning steerable vehicle wheels further comprising at least one sensor producing a signal indicative of a vehicle condition and connected to the controller, the controller being operable to control rotation of the first output shaft as a function of the signal from the at least one vehicle condition sensor. (Chae, see at least ¶ [0030] which states “Further, the motor 210 is provided with the input shaft 290 and the pinion shaft 250 described later which are mounted on an upper portion thereof, and a torque sensor 270 for measuring a value of torque applied to the input shaft 290, and the torque value of the input shaft 290 measured by the torque sensor 270 is converted into an electric signal and transferred to the ECU 123, so as to control the electric motor 210.”) (see claim 14 above for rationale supporting obviousness, motivation, and reason to combine.)

claim 26, Chae in view of Wilske teaches an apparatus for use in turning steerable vehicle wheels, wherein the vehicle condition sensor comprises at least one a torque sensor for sensing a torque applied to the steering wheel and a position sensor for sensing the position of the steering wheel. (Chae, see at least ¶ [0030] which states “Further, the motor 210 is provided with the input shaft 290 and the pinion shaft 250 described later which are mounted on an upper portion thereof, and a torque sensor 270 for measuring a value of torque applied to the input shaft 290, and the torque value of the input shaft 290 measured by the torque sensor 270 is converted into an electric signal and transferred to the ECU 123, so as to control the electric motor 210.”) (see claim 14 above for rationale supporting obviousness, motivation, and reason to combine.)

Allowable Subject Matter
Claims 3-4 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-4, 8-11, 15-17 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668